Citation Nr: 1233318	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to June 1975, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO in Columbia, South Carolina, that denied service connection for tinnitus.  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has tinnitus that is related to in-service combat-related acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the Board is granting his claim, there is no need to discuss whether there has been compliance with the duties to notify and assist, because this ultimately would amount to at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof - not only of showing there is a VCAA notice or assistance error but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).  

In July 2012, the Board requested a medical expert opinion from an audiologist with the Veterans Health Administration (VHA), and the designee provided this opinion in August 2012.  38 C.F.R. § 20.901(a).  The Veteran and his representative were not provided with a copy of that opinion pursuant to 38 C.F.R. § 20.903(a), but this is not prejudicial to him in light of the Board's complete grant of the appeal.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he has tinnitus that was incurred in service as a result of noise exposure, including during combat.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b)  and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Id.; see also Shedden, supra; Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir.2009) (holding that 38 U.S.C.A. § 1154(b) could be used only to show that a Veteran incurred or aggravated a disease during service).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Veteran contends that he incurred tinnitus during active service.  He has stated that he was exposed to significant in-service acoustic trauma during combat in Vietnam.  The Veteran's DD Form 214 and personnel records reflect that he served in Vietnam from December 1967 to December 1968 and during May 1972, and that his primary military occupational specialty was infantryman.  He was awarded the Combat Infantryman Badge.  The Board finds that his military service is consistent with noise exposure. 

The Veteran's service treatment records are on file and contain no evidence of complaints, treatment, or diagnosis for tinnitus.  

In the Veteran's original service connection claim in August 1980, he only claimed service connection for a left ankle disability and for calluses of the feet.  He did not file a claim for service connection for tinnitus.  Similarly, while the Veteran filed claims for service connection for various other disabilities in August 2003, February 2006 and May 2006, he did not claim service connection for tinnitus.

In October 2007, the Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus.  He asserted that these disabilities occurred as a result of his military service, including noise exposure during combat in Vietnam.  He reported that he served in the National Guard until 1991.  The Board notes that service connection has already been granted for bilateral hearing loss.

Private medical records dated from 2001 to 2003 reflect treatment for a variety of conditions but do not reflect complaints or treatment of tinnitus.  An August 2003 treatment note from Dr. N. reflects that the Veteran had a history of hearing loss from aging at an unknown time.

VA medical records dated from 2003 to 2008 reflect treatment for a variety of conditions but do not reflect complaints or treatment of tinnitus, even on occasions where he complained of an earache.  A February 2003 new patient visit reflects that the Veteran denied a history of hearing loss.  He reported multiple complaints but did not complain of tinnitus.

On VA ankle compensation examination in May 2007, the Veteran reported that he worked in a textile mill for more than 20 years, and for the past four years had worked fueling 18-wheeler trucks.

On VA audiological examination in March 2008, the Veteran complained of hearing loss.  He reported noise exposure in service from June 1967 to June 1975 including service in the infantry in Vietnam.  He reported that prior to service, he worked recapping tires for two years.  After service, he recapped tires and then worked for more than 20 years in a textile mill card room (from 1976 on), while using ear protection.  The examiner stated that there was no history of tinnitus.  The examiner diagnosed bilateral sensorineural hearing loss, and opined that this disability was as likely as not caused by or a result of noise trauma during military service.  He said that the Veteran reported no tinnitus today.  The examiner stated that the claims file was reviewed, and that the Veteran had documented noise exposure during combat in Vietnam, and his employment in a textile mill for more than 20 years with reported use of ear protection had to be considered.  Likewise, working to recap automobile tires may have exposed the Veteran to noise.

In his November 2008 substantive appeal, the Veteran said that during military service, he fired weapons every day, including small arms and artillery.  He said he did not seek treatment or complain about the ringing in his ears because he was too busy trying to stay alive.  He asserted that he sought treatment for hearing problems and ringing in his ears when he returned, but claimed that these records were not available because the military could not find his service medical records.  He contended that his tinnitus was the result of his military service.

Subsequent VA medical records reflect treatment for multiple conditions including earache, cerumen removal, and hearing loss; an August 2011 VA outpatient treatment record shows that he has hearing aids.  Such records do not show complaints of tinnitus.

In June 2012, the Veteran's representative contended that the Veteran's tinnitus had been continuous since his combat noise exposure, and that service connection should be granted based on his competent lay statements regarding tinnitus, his conceded military acoustic trauma, and the prior grant of service connection for hearing loss based on that trauma.

In an August 2012 VHA medical expert opinion, a VA audiologist opined that it was less likely as not that the Veteran's tinnitus had its clinical onset during active service or was related to in-service noise exposure.  She stated that VA medical records dated from 2001 to 2012 did not reflect complaints or treatment for tinnitus, and if the tinnitus was from military noise exposure, it would have been noted much earlier than 2012.  She gave the opinion that it was less likely than not that the Veteran's current tinnitus was caused by his hearing loss, and that it was less likely as not that it was aggravated by his hearing loss.  She indicated that there was no record of complaint of tinnitus until 2012, and during the intervening period after service, he worked for 20 years in a textile mill and was exposed to noise over many years.  She said that this could be the cause of his tinnitus or there could be many other factors such as medications that we do not know about.  She gave the opinion that if his noise exposure while in the service was the cause of his tinnitus, there would have been some complaint or treatment of the tinnitus in the past.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Evidence in support of the claim includes statements by the Veteran to the effect that he incurred tinnitus during his combat service in Vietnam and since then, and the fact that he was exposed to acoustic trauma during combat service in Vietnam. 

The Veteran has asserted that he incurred tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears. See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471   (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)). Due to the subjective nature of the disorder, the Veteran, as a lay person is competent to report his tinnitus symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's lay statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to state that the ringing in his ears started during service and has continued since then.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

As noted, the Veteran's service treatment records are entirely negative for tinnitus.  As to the question of continuity of symptomatology of tinnitus, the Board notes that there is no evidence that the Veteran complained of tinnitus until the onset of his current claim.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported tinnitus symptoms in 2007 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to tinnitus.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for ankle and foot disabilities in 1980, shortly after service, but did not claim service connection for tinnitus or make any mention of any tinnitus symptomatology.    

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of tinnitus symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board notes that the Veteran's exposure to in-service acoustic trauma during combat is conceded.  However, there is no medical evidence linking the Veteran's current tinnitus with service, and the August 2012 VHA examiner indicated that tinnitus was not likely related to service, noting his 20-year history of working in a textile mill and the absence of complaints or treatment for tinnitus in his medical records.  In this regard, the Board notes that the examiner did not consider the Veteran's consistent statements that he wore hearing protection at that job.  The March 2008 VA examiner linked his bilateral hearing loss to acoustic trauma in service, and did not provide a medical nexus opinion regarding tinnitus because the Veteran did not report current tinnitus at that examination.

After careful consideration of all procurable and assembled data, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence is not sufficient to rebut the presumption that his tinnitus became manifest during his combat service.  See Reeves, supra.  In light of his in-service, combat-related acoustic trauma, the credible history of tinnitus in and since service, and the current diagnosis of tinnitus for VA compensation purposes, the Board finds that service connection for tinnitus is warranted because the disability had its onset in service.  Accordingly, service connection for tinnitus is granted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


